

SHUTTERSTOCK, INC.
 
AMENDED AND RESTATED 2012 OMNIBUS EQUITY INCENTIVE PLAN
 
PERFORMANCE STOCK UNIT AWARD AGREEMENT
 
Unless otherwise defined herein, the capitalized terms used in this Performance
Stock Unit Award Agreement (the “Award Agreement”) shall have the meanings
ascribed to them in the Shutterstock, Inc. Amended and Restated 2012 Omnibus
Equity Incentive Plan (the “Plan”).
 
I.             NOTICE OF PERFORMANCE STOCK UNIT GRANT
 
Participant Name:
 
Address:
 
You have been granted an Award of Performance Stock Units, subject to the terms
and conditions of the Plan and this Award Agreement, as follows:
 
Grant Number
 
Date of Grant
 
Vesting Commencement Date
 
Number of Performance Stock Units
[ ] which number represents the target amount of shares available, as set forth
in Appendix 1 of Exhibit A, attached hereto



Performance Period     


Vesting Schedule                    See Appendix 1 of Exhibit A, attached hereto
 
In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Performance Stock Unit, the Performance Stock Unit and Participant’s right to
acquire any Shares hereunder, or the cash equivalent of all or some portion of
such Shares, as determined by the Administrator in its sole discretion, will
immediately terminate, unless as otherwise set forth in Exhibit A.
 
By Participant’s acknowledgment on the Merrill Lynch website and the signature
of the representative of Shutterstock, Inc. (the “Company”) below, Participant
and the Company agree that this Award of Performance Stock Units is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement, including the Terms and Conditions of Restricted Stock Unit Grant
(and any country-specific addendum thereto), attached hereto as Exhibit A, all
of which are made a part of this document.  Participant has reviewed the Plan
and this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
Participant’s residence address.
 
 
SHUTTERSTOCK, INC.
 
 
 
 
 
By:
 
 
 

 
 
EXHIBIT A
 
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT GRANT
 
1.             Grant.  The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
under the Plan an Award of Performance Stock Units, subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 18 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
 
2.             Company’s Obligation to Pay.  Each Performance Stock Unit
represents the right to receive a Share, or the cash equivalent thereof, as
determined by the Administrator in its sole discretion, on the date it vests. 
Unless and until the Performance Stock Units will have vested in the manner set
forth in Section 3, Participant will have no right to settlement of any such
Performance Stock Units.  Prior to actual settlement of any vested Performance
Stock Units, such Performance Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the
Company.  Any Performance Stock Units that vest in accordance with Sections 3 or
4 will be settled in whole Shares, or the cash equivalent of some or all of such
Shares, as determined by the Administrator in its sole discretion, subject to
Participant satisfying any applicable tax withholding or other obligations as
set forth in Section 7.  Subject to the provisions of Section 4, such vested
Performance Stock Units will be paid in Shares and/or cash, as determined by the
Administrator, as soon as practicable after vesting, but in each such case no
later than two and one-half (2½) months from the end of the Company’s tax year
that includes the vesting date.
 
3.             Vesting Schedule.  Except as provided in Section 4, and subject
to Section 5, the Performance Stock Units awarded by this Award Agreement will
vest in accordance with the vesting provisions set forth in Appendix 1 to this
Award Agreement.  Performance Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.  Service Provider status will end on
the day that notice of termination is provided (whether by the Company or Parent
or Subsidiary for any reason or by Participant upon resignation) and will not be
extended by any notice period that may be required contractually or under
applicable local law.  Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole discretion to determine when Participant is no
longer providing active service for purposes of Service Provider status and
participation in the Plan.
 
4.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Performance Stock Units at any time, subject to the
terms of the Plan.  If so accelerated, such Performance Stock Units will be
considered as having vested as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Performance Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the settlement of such accelerated
Performance Stock Units will not occur until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Performance Stock Units will be settled in Shares
and/or cash as soon as practicable following his or her death.  It is the intent
of this Award Agreement to comply with the requirements of Section 409A so that
none of the Performance Stock Units provided under this Award Agreement or
Shares and/or cash issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.  For purposes of this Award Agreement, “Section 409A” means Section 409A
of the Code, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
 
5.             Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Award Agreement, except as set
forth in Appendix 1, the balance of the Performance Stock Units that have not
vested as of the time notice is provided (whether by Participant or the Company
or Parent or Subsidiary) of Participant’s termination as a Service Provider for
any or no reason and Participant’s right to acquire any Shares and/or cash
hereunder will immediately terminate.
 
6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
7.             Withholding of Taxes.  Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all
applicable national, local, or other tax or social contribution, withholding,
required deductions, or other payments, if any, that arise upon the grant,
vesting or settlement of the Performance Stock Units or the holding or
subsequent sale of Shares, and the receipt of dividends, if any (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Stock Units,
including grant or vesting, the subsequent sale of Shares acquired under the
Plan, and the receipt of dividends, if any; and (b) does not commit to and is
under no obligation to structure the terms of the Performance Stock Units or any
aspect of the Performance Stock Units to reduce or eliminate Participant’s
liability for Tax-Related Items, or achieve any particular tax result.  Further,
if Participant has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued and no cash
will be paid to Participant, unless and until satisfactory arrangements (as
determined by the Administrator) will have been made by Participant with respect
to the payment of any Tax-Related Items which the Company determines must be
withheld with respect to the Performance Stock Units.
 
On each vesting date (or other date or time at which the Company is required to
withhold Tax-Related Items), the Company will retain from the Shares otherwise
issuable on such date a number of Shares having a fair market value (as
determined by the Company in its sole discretion) equal to the Company’s minimum
statutory withholding obligation with respect to Tax-Related Items. If the
Company is unable to retain sufficient Shares to satisfy such Tax-Related Items,
the Participant acknowledges and agrees that the Company or an affiliate of the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any national, state, local or other taxes of any kind required by
law to be withheld for Tax-Related Items relating to the vesting of the
Performance Stock Units. If Participant fails to make satisfactory arrangements
for the payment of any required Tax-Related Items hereunder at the time any
applicable Performance Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4, Participant will permanently forfeit such Performance Stock
Units and any right to receive Shares and/or cash thereunder and the Performance
Stock Units will be returned to the Company at no cost to the Company.
 
8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until, and only to the extent that, certificates representing Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant.  After such issuance,
recordation and delivery, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
 
9.             No Guarantee of Continued Service or Grants.  PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE PERFORMANCE STOCK UNITS PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF PERFORMANCE STOCK UNITS OR ACQUIRING SHARES OR CASH HEREUNDER. 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Performance Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Performance Stock
Units, or benefits in lieu of Performance Stock Units even if Performance Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Performance Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Performance Stock Units and the Shares and/or cash subject to
the Performance Stock Units are extraordinary items that do not constitute
regular compensation for services rendered to the Company or the Employer, and
that are outside the scope of Participant’s employment contract, if any; (f) the
Performance Stock Units and the Shares and/or cash subject to the Performance
Stock Units are not intended to replace any pension rights or compensation;
(g) the Performance Stock Units and the Shares and/or cash subject to the
Performance Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, or end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer; and (h) in accepting this Award of Performance Stock Units,
Participant will be bound by any clawback policy that the Company may adopt in
the future.
 
10.          Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company, in care of
its General Counsel at Shutterstock, Inc., 350 Fifth Avenue, 21st Floor, New
York, NY 10118 or at such other address as the Company may hereafter designate
in writing.
 
11.          Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
 
12.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
 
13.          Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of any Shares issuable hereunder upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.  The
Company shall not be obligated to issue any Shares pursuant to the Performance
Stock Units at any time if the issuance of Shares violates or is not in
compliance with any laws, rules or regulations of the United States or any state
or country.
 
Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Performance Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Performance Stock Units
or the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Performance Stock
Units or the Shares.  Notwithstanding any provision herein, the Performance
Stock Units and any Shares and/or cash shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country-Specific Addendum,” which forms part this Award Agreement).
 
14.          Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
 
15.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.
 
16.          Electronic Delivery and Language.  The Company may, in its sole
discretion, decide to deliver any documents related to Performance Stock Units
awarded under the Plan or future Performance Stock Units that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.  If Participant has
received this Award Agreement, including appendices, or any other document
related to the Plan translated into a language other than English, and the
meaning of the translated version is different than the English version, the
English version will control.
 
17.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
 
18.          Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
 
19.          Modifications to the Agreement.  This Award Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement may be made in the
manner, and to the extent, set forth in the Plan.
 
20.          Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement by and among,
as applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that the Company and its affiliates may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Performance Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”).  Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States, Participant’s country (if different than the United
States), or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.
 
For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares
received.  Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan.  Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan or to realize benefits from the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
 
21           Foreign Exchange Fluctuations and Restrictions.  Participant
understands and agrees that the future value of the underlying Shares is unknown
and cannot be predicted with certainty and may decrease.  Participant also
understands that neither the Company, nor any affiliate is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
or the selection by the Company or any affiliate in its sole discretion of an
applicable foreign currency exchange rate that may affect the value of the
Performance Stock Units or Shares received (or the calculation of income or
Tax-Related Items thereunder).  Participant understands and agrees that any
cross-border remittance made to transfer proceeds received upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Participant to provide
such entity with certain information regarding the transaction.
 
22.          Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
 
23.          Governing Law.  This Award Agreement will be governed by the laws
of the State of New York, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Performance Stock Units or this Award Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of New York, and
agree that such litigation will be conducted in the courts of the County of New
York, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts.






APPENDIX 1
VESTING CONDITIONS AND PAYOUT MATRIX FOR PERFORMANCE STOCK UNITS






Target PSUs:


The [•] Performance Stock Units (the “Target PSUs”) granted hereunder represent
the aggregate target number of shares of common stock that could potentially be
earned, as set forth below if the relevant performance metrics are achieved at
the target level. If the Company achieves performance above or below the target
level, Participant shall vest in the number of shares of common stock as set
forth in the matrix below.




Vesting Schedule and Conditions:


(a)
Except as provided in sections (b)-[(c)/(d)] below, one-third (1/3) of the
Target PSUs will vest upon the determination by the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”) of whether
and to the extent performance for each applicable annual period (each a
“Performance Period”) equals or exceeds the applicable annual threshold Adjusted
EBITDA (“Threshold Adjusted EBITDA”), target Adjusted EBITDA (the “Target
Adjusted EBITDA”), and maximum Adjusted EBITDA (“Outstanding Adjusted EBITDA”)
levels set forth in the table below. To the extent the Company achieves
performance between Threshold Adjusted EBITDA and Target Adjusted EBITDA, and
between Target Adjusted EBITDA and Outstanding Adjusted EBITDA levels, linear
interpolation shall be applied to such achievement for a determination of the
number of shares vesting. Except as provided in sections (b)-[(c)/(d)] below,
any PSUs not vested for a Performance Period shall be forfeited and cancelled.



Annual Period
Threshold
Target
Outstanding
 
Adjusted EBITDA
Resulting PSUs
Adjusted EBITDA
Resulting PSUs
Adjusted EBITDA
Resulting PSUs
Year 1
 
 
 
 
 
 
Year 2
 
 
 
 
 
 
Year 3
 
 
 
 
 
 



The number of PSUs subject to vesting upon achievement of Outstanding Adjusted
EBITDA for each year constitutes the maximum number of PSUs that can be vested
for that year, subject to section (b) below, even if performance exceeds the
Outstanding Adjusted EBITDA level.


(b)
If Threshold Adjusted EBITDA is not met in Year 1 and/or Year 2 (each, a “Missed
Year”), but at least Threshold Adjusted EBITDA is met during Year 2 and/or Year
3 (an “Achieved Year”), the unvested tranche(s) of Target PSUs from the Missed
Year(s) will vest in the same manner as the Target PSUs vesting for the Achieved
Year. For the avoidance of doubt, if at least Threshold Adjusted EBITDA is met
for a given year, the corresponding PSUs shall vest, the year will not be
considered a Missed Year, and the amount of PSUs that did not vest in that year
will not be eligible to vest in any subsequent year.



(c)
Except as set forth herein, all vesting of Target PSUs shall cease immediately
upon termination of Participant being a Service Provider, and, unless otherwise
determined by the Compensation Committee in its discretion, there shall be no
partial vesting for the uncompleted year in which a Termination of Employment
occurs.



(d)
[Notwithstanding anything to the contrary in the Award Agreement or the Plan, if
the Participant ceases to be a Service Provider:



i.
as a result of a termination by the Company without Cause, the Participant shall
remain eligible to, and shall vest in, a pro-rata portion of the Target PSUs
that would have vested based on actual achievement if the Participant had
remained an active employee until the next Vesting Date including, vesting of
the applicable portion of the Target PSUs in respect of any Missed Year(s);
provided that the determination of such vesting, if any, and settlement of the
resulting vested PSUs, if any, shall occur at the same time as applicable to
active Participants holding Target PSU awards. For purposes of calculating the
pro rata portion of the Target PSUs eligible to vest, the time period for such
proration will be deemed to have commenced on the first day of the Performance
Period;

ii.
as a result of a termination by the Company (or its successor) without Cause
within the 12-month period following a Change in Control, the portion of the
Target PSUs that have not vested as of the effective date of such termination
shall, as of the date of such termination, become fully vested as if Target
Adjusted EBITDA was achieved for each remaining year in the 3-year performance
cycle including, vesting of the applicable portion of the Target PSUs in respect
of any Missed Year(s).

iii.
For purposes of this Agreement, Cause shall have the meaning ascribed to it in
any written agreement between the Participant and the Company defining such
term, and, in the absence of such term, Cause shall mean with the respect to the
Participant, the occurrence of any of the following events (i) such
Participant’s gross negligence or willful misconduct in the performance of his
or her duties and responsibilities to the Company or Participant’s violation of
any written Company policy; (ii) Participant’s commission of any act of fraud,
theft, embezzlement, financial dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in injury to the Company; (iii)
Participant’s conviction of, or pleading guilty or nolo contendre to, any felony
or a lesser crime involving dishonesty or moral turpitude; (iv) Participant’s
alcohol abuse or other substance abuse; (v) unauthorized use or disclosure of
any proprietary information or trade secrets (other than as explicitly set forth
in any Company policy) of the Company or any other party to whom Participant
owes an obligation of nondisclosure as a result of his or her relationship with
the Company; or (vi) Participant’s material breach of any of his or her
obligations under any written agreement or covenant with the Company. The
determination that a termination of the Participant’s Service Provider status is
either for Cause or without Cause shall be made by the Company, in its sole
discretion. Any determination by the Company to terminate a Participant’s
Service Provider status with or without Cause for the purposes of outstanding
Awards held by such Participant will have no effect upon any determination of
the rights or obligations of the Company or such Participant for any other
purpose.]



(e)
Adjusted EBITDA shall be calculated for any given year and any subsequent years,
as applicable, consistently with the Company’s reported Adjusted EBITDA during
such year. The Threshold Adjusted EBITDA, Target Adjusted EBITDA and Outstanding
Adjusted EBITDA for a given year and any subsequent years, as applicable, may be
adjusted at the sole discretion of the Compensation Committee to reflect any
extraordinary and/or non-recurring circumstances or events as may be deemed
appropriate by the Compensation Committee.





